Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-17 directed to an invention non-elected with traverse in the reply filed on 3/1/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Examiner notes that the withdrawn method claims 13-17 were amended, however, the withdrawn claims fail to include all of the limitations of the allowable apparatus claims and as such are not in condition for rejoinder and allowance.  Notably, the method lacks the details of the latch nose and the clamping cover for the light barrier elements.  Should applicant wish to discuss amendments to place the method claims in condition for allowance, examiner suggests filing an AFCP 2.0 amendment after final as the AFCP program includes an interview allowing examiner to discuss any remaining issues with the method claims with applicant’s representative.

Claim Objections
Claim 1 is objected to because of the following informalities:  there appears to be a minor antecedent issue cause by the copy and paste of the elements of previous claim 12 into present claim 1, the first recitation of cable includes the antecedent “the” while the second recitation includes the antecedent “a”.  The issue does not rise to the level of a 112(b) rejection as it is clear what is meant but the antecedents should still be corrected.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or motivate the claimed combination of elements.  While various pieces of prior art individually teach some of the elements of the claimed invention, there is no motivation to combine the various pieces of prior art other than hindsight to reach the present invention.  The closest prior art is Rejc teaching a plurality of light barrier elements mounted at a plurality of cutouts and Whitaker teaching a plurality of separately mounted light barrier elements, however, neither teach the plurality of light barrier elements also having a latch nose to connect the light barrier elements to the cutouts and a clamping cover to connect the light barrier elements to a cable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak